Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION



Examiner’s Amendment 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claim 12 directed to a non-elected invention.  Accordingly, claim 12 has been cancelled.



Response to Amendment 

	Applicant’s amendment filed August 23, 2021 has been fully considered and entered.

Allowable Subject Matter
Claims 7, 8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed August 23, 2021, see pages 2-5, with response to the prior art rejections set forth in the Office Action mailed on August 18, 2021 have been fully considered and are persuasive.  As such, all rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM Mon-Fri.

Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 21, 2021